DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: the interposer comprising a substrate and a conductive pillar in physical contact with the substrate, the substrate having a second thickness less than the first thickness, a bottommost surface of the substrate being level with a bottommost surface of the integrated circuit die, the bottommost surface of the substrate and the bottommost surface of the integrated circuit die facing the carrier; and forming an encapsulant in physical contact with a sidewall of the substrate, a sidewall of the conductive pillar, and a sidewall of the integrated circuit die, wherein a topmost surface of the conductive pillar is level with a topmost surface of the encapsulant, and wherein the topmost surface of the conductive pillar and the topmost surface of the encapsulant face away from the carrier, in combination with other claimed features, as recited in independent claim 1.  Claims 2-7 are dependent upon independent claim 1, and are therefore allowed.  
Regarding claim 8, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: plating conductive pillars onto the substrate and in electrical contact with the 
Regarding claim 15, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: an interposer embedded within the encapsulant, wherein the interposer comprises a substrate and a conductive pillar extending away from the substrate, a first surface of the substrate being level with a first surface of the integrated circuit die, the substrate having a first thickness less than a second thickness of the integrated circuit die, the conductive pillar having a height less than a third thickness of the encapsulant, the substrate of the interposer surrounding the integrated circuit die; and a redistribution layer over the encapsulant, the redistribution layer being in physical contact with the conductive pillar, the first surface of the substrate and the first surface of the integrated circuit die facing away from the redistribution layer, in combination with other claimed features, as recited in independent claim 15.  Claims 16-20 are dependent upon independent claim 15, and are therefore allowed.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
		          
      
 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Thanh Y. Tran/Primary Examiner, Art Unit 2817
January 11, 2021